Order modified by providing that the motion to dismiss the complaint on the ground of the pendency of another action be granted unless within five days from the entry of an order herein the plaintiffs file a stipulation consenting to the entry of an order setting aside the substituted service of March 11, 1933, in which event the motion is denied, with leave to defendant to answer within ten days from service of a copy of the order herein. In default of filing of such stipulation the motion to dismiss is granted. In all other respects the order is affirmed, without costs. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.